SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
175
KA 10-00154
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

AARON DAVIS, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (LAUREN A. WILLIAMSON
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Thomas P.
Franczyk, J.), rendered December 16, 2009. The judgment convicted
defendant, after a nonjury trial, of criminal possession of stolen
property in the fifth degree, false impersonation, resisting arrest
and obstructing governmental administration in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
following a bench trial of, inter alia, criminal possession of stolen
property in the fifth degree (Penal Law § 165.40) and resisting arrest
(§ 205.30). Contrary to defendant’s contention, County Court properly
refused to suppress physical evidence on the ground that the police
illegally detained defendant. We conclude that “the police activity
was ‘justified in its inception’ and ‘reasonably related in scope to
the circumstances [that] rendered its initiation permissible’ ”
(People v Magnifico, 59 AD2d 914, 915, quoting People v De Bour, 40
NY2d 210, 215). The court also properly refused to suppress certain
statements that defendant made to the police, inasmuch as those
statements were either spontaneous (see People v Burse, 299 AD2d 911,
912, lv denied 99 NY2d 613), or constituted pedigree information (see
People v Ligon, 66 AD3d 516, lv denied 14 NY3d 889).

     Defendant failed to preserve for our review his further
contention that the conviction is not supported by legally sufficient
evidence (see People v Gray, 86 NY2d 10, 19). Viewing the evidence in
light of the elements of the crimes in this bench trial (see People v
Danielson, 9 NY3d 342, 349), we conclude that the verdict is not
against the weight of the evidence (see generally People v Bleakley,
69 NY2d 490, 495). We have reviewed defendant’s remaining contentions
                                 -2-                       175
                                                     KA 10-00154

and conclude that they are without merit.




Entered:   February 10, 2011                Patricia L. Morgan
                                            Clerk of the Court